TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00381-CV


In the Matter of K.G.





FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY

NO. 185,847-C, HONORABLE EDWARD S. JOHNSON, JUDGE PRESIDING 





	Michael F. White, counsel for appellant, K.G., a juvenile, filed an agreed motion to
dismiss appeal, informing this Court that K.G. no longer desires to pursue this appeal and the State
is unopposed to the dismissal of the appeal.  Accordingly, we grant appellant's motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(2).  



 					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Dismissed on Appellant's Motion
File:   February 7, 2002
Do Not Publish